812 F.2d 1408
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.J. Jerome PREVATTE, Plaintiff-Appellant,v.NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC., John E.McTavish, Thatcher W. Root, John M. Behrendt, Eugene H.Rudnicki, John R. Stephens, Robert M. Leonhardt, Patrick A.Noonan, Richard A. Pecaut, Richard C. Romano, Theodore M.Perkowski, William R. White, Michael J. Wyvill, King Traub,Patricia C. Ladovac, David E. Rosedahl, John R. Scott,Edward M. Silverstein, Clayton F. Brown, Mendel J. Engler,Paul A. Frederick, William A. Goldstein, Hal H. Smith, III,L. Gene Tanner, Ernest F. Rice, James E. Wade, H. LawrenceParker, David Marcus, Gordon S. Macklin, Joyce Shanahan,Phillip Petraitis, Jams Ahern, Craig Dearborn, Donald E.Watson, John Cox, John Pinto, John Wall, Andrew Barnes,Frank J. Wilson, Bruce Wheeler, Dennis Taylor, ThomasSargent, Kenneth V. Miller, The Midwest ClearingCorporation, Defendants-Appellees.
86-1835, 86-1837
United States Court of Appeals, Sixth Circuit.
Jan. 6, 1987.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
These appeals have been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Appellant in 86-1835 and 86-1837 has appealed from the Magistrate's orders that deny motions to reassign the case to another district judge, to strike an affidavit, for a continuance, and opposition to referral to the Magistrate.  In 86-1838, appellant has appealed from the order denying his motion to reassign the case to another district judge, and opposition to referral to the Magistrate.  The Magistrate in these cases has not been given plenary jurisdiction pursuant to 28 U.S.C. Sec. 636(c)(1), and the orders are not appealable directly to this Court.   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984).  This Court is without jurisdiction to entertain the appeals.


3
It is ORDERED that the appeals be and hereby are dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.